COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Sentinel Integrity Solutions, Inc. v. Mistras Group, Inc., Jody Olson,
                          and Carey Roberts

Appellate case number:    01-12-00370-CV

Trial court case number: 2010-11229

Trial court:              295th District Court of Harris County

        Appellees, Mistras Group, Inc., Jody Olson, and Carey Roberts, moved for modification
of our October 22, 2013 judgment in this case. In our October 22, 2013 judgment, we reversed
the trial court’s award of appellate attorney’s fees and remanded that issue “for further
proceedings to determine the proper amount of appellate attorney’s fees to award to Jody Olson.”
We affirmed the remainder of the trial court’s judgment as modified. Thus, the only issue still
pending before the trial court is that of the proper amount of appellate attorney’s fees to be
awarded to Olson.
        Appellees now ask that we add the word “severs” to our judgment, so that it would state
that “the Court severs and affirms the remaining the remaining portions of the trial court’s
judgment as herein modified.” However, our plenary power has expired, and the requested
modification is not the type of “clerical error” that may be corrected after our plenary power has
expired. See TEX. R. APP. P. 19.1(b), 19.3(a). Accordingly, the motion to modify our judgment
is DENIED.
       It is so ORDERED.


Judge’s signature: ___/s/ Evelyn V. Keyes___________________________
                   Acting individually


Date: __December 4, 2014__________________